Citation Nr: 1032173	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  10-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent 
for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from September 1940 to December 
1944.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claim currently on appeal.  

The Veteran was scheduled for a Video Conference hearing in June 
2010 before a Board Member.  However, the Veteran subsequently 
withdrew his request to attend this hearing.  The Veteran has not 
requested that another hearing be scheduled.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's left knee disability is manifested by pain and 
limitation of flexion to 93 degrees; it is not manifested by 
limitation of extension, limitation of flexion to 30 degrees or 
less, or recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability rating 
in excess of 10 percent for degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5260-61 (2009).  




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  In this case, a letter sent to the 
Veteran in May 2009 informing him of the need to demonstrate a 
worsening of his disability and an effect on his employment.  The 
letter also provided him with general information as to how 
disability ratings and effective dates are determined.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in May 2009, 
and VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, neither 
the Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



	(CONTINUED ON NEXT PAGE)
Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of their normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes 
that evaluate impairment resulting from service-connected knee 
disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation or 
lateral instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Normal range of motion of the knee is to zero degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the leg to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg may 
be assigned for disability of the same joint).  

Relevant Facts

The Veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for his service-connected 
degenerative joint disease of the left knee.  Specifically, the 
Veteran has indicated that he believes he is entitled to an 
increased evaluation due to pain and difficulties with 
ambulation.  However, as outlined below, the Veteran's 
symptomatology has not warranted a disability evaluation higher 
than 10 percent at any time during the pendency of this claim.  

For historical purposes, the Veteran was originally granted 
service connection for a left knee disability in a June 1945 
rating decision.  A noncompensable disability rating was 
assigned, effective as of December 31, 1944.  The Veteran's 
disability rating was increased to 10 percent in a December 2002 
rating decision, effective as of October 31, 2002.  In February 
2009, VA received a claim from the Veteran seeking an increased 
disability evaluation for his left knee disability.  This claim 
was denied by the RO in a June 2009 rating decision.  The Veteran 
appealed this decision to the Board in January 2010.  

The record contains a number of VA outpatient treatment records 
pertaining to the Veteran's left lower extremity.  According to a 
March 2008 outpatient treatment record, the Veteran was issued a 
4-wheeled walker to aid with ambulation.  A July 2008 record 
indicates that the Veteran was seen with complaints of left knee 
and hip pain.  Diagnoses of degenerative arthritis of the hip and 
knee were assigned at this time.  A February 2009 record notes 
that in addition to arthritis, the Veteran also suffered from 
sciatica.  

The Veteran was also afforded a VA examination of the left knee 
in May 2009.  The Veteran reported symptoms of pain, stiffness 
and limitation of motion of the left knee, but he denied 
instability, giving way, weakness, incoordination, locking, or 
episodes of dislocation or subluxation.  The Veteran also 
reported being unable to stand for more than a few minutes and 
being unable to walk more than a few yards.  The examiner 
indicated that the Veteran used a walker to assist with 
ambulation on an intermittent but frequent basis.  

Examination revealed no abnormal weight bearing but the Veteran 
did walk with an antalgic gait.  There was no evidence of loss of 
bone either.  The examiner found crepitus and tenderness upon 
examination, but no evidence of clicks, grinding, instability, 
patellar or meniscus abnormality, or other knee abnormalities. 
Range of motion tests revealed flexion of the left knee to 93 
degrees with full extension to 0 degrees.  There was objective 
evidence of pain on motion but there were no additional 
limitations after three repetitions.  There was no joint 
ankylosis.  

X-rays of the left knee revealed the bones to be intact with no 
dislocation or subluxation of the knee.  There was medial 
compartment narrowing with a similar pattern noted in the 
patellofemoral space.  There were no destructive osseous lesions, 
but several masses or calcifications were noted in the popliteal 
fossa.  Surgical staples were also seen in the posteromedial 
thigh and knee region.  The examiner diagnosed the Veteran with 
degenerative joint disease of the left knee.  It was noted that 
the Veteran retired in 1984 because of age or duration of work.  

The evidence demonstrates that the Veteran has continued to seek 
treatment regarding the left knee since his May 2009 VA 
examination.  According to a September 2009 record, the Veteran 
was experiencing an intermittent burning sensation under his left 
knee cap.  The Veteran reported having more difficulty with 
walking and he noted that his legs felt like they were giving out 
on him.  A November 2009 record notes that the Veteran suffered 
from osteoarthritis with chronic back pain, left leg pain with 
sciatica component and increased difficulty with ambulation.  A 
December 2009 record noted that the Veteran possibly suffered 
from multilevel radiculopathy with back pain radiating into his 
left thigh down to his left toes.  However, it was noted that the 
Veteran was still very active in gardening at this time.  

Analysis

The preponderance of the evidence demonstrates that the Veteran 
is not entitled to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee.  The Veteran is 
currently rated as 10 percent disabled under Diagnostic Code 
5010.  This code, which applies to traumatic arthritis, instructs 
the rater to rate the disability as degenerative arthritis under 
Diagnostic Code 5003.  Under this code, degenerative arthritis 
established by X-ray findings is rated on the basis of limitation 
of motion under the appropriate Diagnostic Codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and not 
added, under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability from 
arthritis, the cervical vertebrae, dorsal vertebrae, and lumbar 
vertebrae are considered groups of minor joints, rateable on a 
parity with major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be a 
group of minor joints, rateable on disturbance of lumbar spine 
functions.  Id.  

According to the Veteran's May 2009 VA examination, the Veteran 
had extension to 0 degrees and flexion to 93 degrees.  None of 
the Veteran's outpatient treatment records reflect left knee 
range of motion.  A compensable disability rating is warranted 
for limitation of extension to 10 degrees or less and for 
limitation of flexion to 45 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-61.  Therefore, since the Veteran does not 
suffer from a compensable degree of limitation of motion, a 10 
percent disability rating has been assigned for pain.  The next-
higher disability rating is not warranted unless there is 
evidence of limitation of extension to 15 degrees or limitation 
of flexion to 30 degrees.  Id.  As such, the preponderance of the 
evidence demonstrates that the Veteran is not entitled to a 
higher disability rating based on limitation of motion.  

Applying the DeLuca criteria to the Veteran's claim, the Board 
concludes that the Veteran is not entitled to an increased 
disability rating.  According to the May 2009 VA examination, the 
Veteran had full extension of the left knee and flexion to 
93 degrees.  While there was objective evidence of pain on 
motion, there were no further limitations after three 
repetitions.  There was also no evidence of weakness or 
fatigability upon examination.  The Veteran's outpatient 
treatment records also fail to suggest that the Veteran has 
experienced significant functional loss due to his left knee 
degenerative arthritis.  In fact, a December 2009 record notes 
that the Veteran was still very active in gardening.  Therefore, 
the evidence demonstrates that the Veteran is not entitled to a 
higher disability evaluation based on the DeLuca criteria.  

The Board has also considered whether any other diagnostic codes 
may be applicable to the Veteran's claim.  According to the May 
2009 VA examination, the Veteran did not suffer from subluxation 
or lateral instability of the left knee.  The record contains no 
other evidence suggesting that the Veteran has experienced these 
symptoms.  As such, Diagnostic Code 5257 is not applicable to the 
Veteran's claim.  Likewise, the Veteran does not suffer from 
ankylosis, dislocated or removed cartilage, impairment of the 
tibia and fibula, or genu recurvatum of the left knee.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-59, 5262-63.  As 
such, no other diagnostic code pertaining to the knee is 
applicable to the Veteran.  

The Board has also considered the lay statements provided by the 
Veteran in support of his claim.  The Veteran indicated in his 
January 2010 appeal to the Board that he was entitled to a higher 
disability rating due to trouble with walking and standing and 
due to pain.  However, pain has already been considered under the 
current rating code.  In addition, VA treatment records from 2009 
suggest that the Veteran's difficulty with ambulation is also 
related to low back pain and radiculopathy of the left lower 
extremity - conditions for which the Veteran is not service-
connected.  Therefore, the Veteran's statements in support of his 
claim fail to demonstrate that he is entitled to a disability 
rating in excess of 10 percent for his left knee degenerative 
joint disease under any applicable diagnostic code.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected left 
knee disability are pain, limitation of motion and impaired 
ambulation.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-
63.  The evidence does not suggest that the Veteran's left knee 
disability has resulted in marked interference with employment or 
that there have been frequent periods of hospitalization.  The 
rating criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  In the present case, the Veteran has not 
alleged that his left knee disability renders him unemployable 
and the record does not contain any other evidence to suggest 
this fact.  Therefore, since the record does not raise a claim of 
unemployability, the Board will not consider the issue further.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as discussed in detail above, 
the Veteran's left knee symptomatology has not warranted a 
disability rating in excess of 10 percent at any time during the 
pendency of his claim.  As such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability evaluation in excess of 10 percent must be denied.


ORDER

Entitlement to a disability evaluation in excess of 10 percent 
for degenerative joint disease of the left knee is denied.  



____________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


